Title: To James Madison from François de Navoni, 12 May 1804 (Abstract)
From: Navoni, François de
To: Madison, James


12 May 1804, Cagliari. Respectful thanks are due for the latest news that Anna Porcile and her mother have been ransomed from slavery at Tunis by William Eaton for five thousand piastres. They had been held for several years by the barbarians and are now embarked for Cagliari in a state frigate. Believes the Sardinian people will always esteem the U.S. for such a great and beneficial gesture. Notes that the chevalier Porcile has sent by way of Davis at Tunis a letter of sincere thanks for the president of the U.S.
